Tom Glaze, Justice, concurring. I agree with the majority opinion, but majority opinion, but write to point out that the dissent totally misses the issue when it expresses the view that General Assembly members can serve on legislative-created boards that have nothing to do with the discharge of legislative duties. This court prohibited such an unconstitutional practice in Fulkerson v. Refunding Board of Arkansas, 201 Ark. 957, 147 S.W.2d 980 (1 941). That constitutional concept was, is, and remains the law and cannot be avoided by saying that General Assembly members can serve on such boards or commissions when a member’s service “would benefit the legislature.” This is the very conflict the separation-of-powers doctrine is to guard against. Here, the boards and commissions are laden with persons from the executive branch, and these members are empowered to discharge executive duties. These boards and commissions are not created for the purpose of discharging legislative duties. Pure and simple, it is the General Assembly member’s appointment as a member of the commissions and boards that is unconstitutional, and that unlawful appointment cannot be legitimized by placing a General Assembly member on the board or commission without giving him or her voting powers. In conclusion, while this court was not presented with whether a General Assembly member could constitutionally serve on the other two commissions — the State Commission on Child Support and the Workforce Development Commission — that were in issue below, I see those positions no differently than the ones decided in this appeal. In short, the General Assembly members’ appointments to those two commissions violated the separation-of-powers doctrine, and in my view were unconstitutional.